    Case: 1:19-cv-02342 Document #: 11 Filed: 05/13/19 Page 1 of 18 PageID #:32




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 KYLE ZAPALIK,                                      )
                                                    )
                          PLAINTIFF,                )      Case No. 1:19-cv-02342
                                                    )
                v.                                  )      Honorable Charles R. Norgle, Sr.
                                                    )
 NORTHSTAR LOCATION SERVICES,                       )      Magistrate Judge Sidney I. Schenkier
 LLC,                                               )
                                                    )
                          DEFENDANT.                )

                        ANSWER AND AFFIRMATIVE DEFENSES

        Northstar Location Services, LLC (“Northstar” or “Defendant”), by and through its

attorneys of Gordon & Rees, LLP, respectfully submits its Answer and Affirmative Defenses to

Plaintiff’s Complaint, and states as follows:

                                JURISDICTION AND VENUE

        1.     This Court has jurisdiction pursuant to 15 U.S.C. § 1692k(d) of the FDCPA, and

28 U.S.C. § 1331.

        ANSWER:        Defendant admits that this Court has jurisdiction over this action.

        2.     Venue is proper in this District because Defendant transacts substantial business

here.

        ANSWER:        Defendant admits that venue is proper in this District.

                                            PARTIES

        3.     Plaintiff, Kyle Zapalik, (“Plaintiff”) is a natural person and resident of the State of

Illinois, from whom Defendant attempted to collect an allegedly defaulted consumer debt owed

for a defaulted student loan that Defendant asserts is owed to Discover Bank.
    Case: 1:19-cv-02342 Document #: 11 Filed: 05/13/19 Page 2 of 18 PageID #:32




        ANSWER:        Defendant admits only that it attempted to collect from Kyle Zapalik

a defaulted debt owed by him to Discover Bank. Defendant lacks knowledge or information

sufficient to form a belief as to the truth of the remaining allegations contained in

paragraph 3 of the Complaint, and on that basis denies same.

        4.     Plaintiff is thus a consumer as that term is defined in 15 U.S.C. § 1692a(3) of the

FDCPA.

        ANSWER:        Paragraph 4 of the Complaint sets forth a legal conclusion that does

not require a specific factual admission or denial. To the extent a response is deemed

necessary, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegation contained in paragraph 4 of the Complaint, and on that basis denies

same.

        5.     The alleged debt was incurred in connection with Plaintiff’s education for

personal, family and household purposes.

        ANSWER:        Defendant lacks knowledge or information sufficient to form a belief

as to the truth of the allegations contained in paragraph 5 of the Complaint, and on that

basis denies same.

        6.     Defendant, Northstar Location Services, LLC (“Northstar”) is a foreign LLC that

acts as a debt collector, as defined by § 1692a(6) of the FDCPA, because it regularly uses the

mails and/or the telephone to collect, or attempt to collect, directly or indirectly, defaulted

consumer debts on behalf of others.

        ANSWER:        Defendant admits only that Northstar Location Services, LLC is a

New York LLC that sometimes uses the mails and/or the telephone to collect or attempt to

collect debts. The remaining allegations contained in paragraph 6 of the Complaint are




                                                  2
     Case: 1:19-cv-02342 Document #: 11 Filed: 05/13/19 Page 3 of 18 PageID #:32




legal conclusions that do not require a specific factual admission or denial. To the extent a

response is deemed necessary, Defendant lacks knowledge or information sufficient to form

a belief as to the truth of the remaining allegations contained in paragraph 6 of the

Complaint, and on that basis denies same.

        7.     Northstar maintains a website www.gotonls.com, that states in part that “The

Northstar Companies provides a full-service receivables debt collection solution.”

        ANSWER:        Defendant admits the allegations contained in paragraph 7 of the

Complaint.

        8.     Northstar used the mail and telephone to attempt to collect the alleged debt from

Plaintiff.

        ANSWER:        Defendant admits only that Northstar used the mail and telephone to

attempt to collect a debt from Plaintiff. Defendant lacks knowledge or information

sufficient to form a belief as to the truth of the remaining allegations contained in

paragraph 8 of the Complaint, and on that basis denies same.

        9.     Northstar currently holds an Illinois Collection Agency license.

        ANSWER:        Defendant admits the allegations contained in paragraph 9 of the

Complaint.

                                            STANDING

        10.    Plaintiff has standing because he has suffered an injury-in-fact as the result of

Defendant’s actions. Specifically, Defendant has misrepresented that Plaintiff owes a debt,

which is enough to establish Article III standing despite the fact that he never paid the illegal

amounts sought. See, e.g., Keele v. Wexler, 149 F.3d 589, 593-594 (7th Cir. 1998).

        ANSWER:        Defendant denies the allegations contained in paragraph 10 of the

Complaint.


                                                  3
    Case: 1:19-cv-02342 Document #: 11 Filed: 05/13/19 Page 4 of 18 PageID #:32




       11.     Because Northstar’s misrepresentations and omissions, stated below, deprived

Plaintiff of accurate material information that posed a risk of real harm, they satisfy the concrete-

harm requirement. See, e.g., Lane v. Bayview Loan Servicing, LLC, No. 15 C 10446, 2016 U.S.

Dist. LEXIS 89258, at *14-16 (N.D. III. July 11, 2016).

       ANSWER:         Defendant denies the allegations contained in paragraph 11 of the

Complaint.

                                  FACTUAL ALLEGATIONS

       12.     Plaintiff incurred a student loan debt in connection with his college education for

personal, family and household purposes (“alleged debt”). The alleged debt is thus a “debt” as

that term is defined at § 1692a(5) of the FDCPA.

       ANSWER:         Defendant lacks knowledge or information sufficient to form a belief

as to the truth of the allegations contained in paragraph 12 of the Complaint, and on that

basis denies same.

       13.     The loan was alleged to be owed to Discover Bank.

       ANSWER:         Defendant lacks knowledge or information sufficient to form a belief

as to the truth of the allegations contained in paragraph 13 of the Complaint, and on that

basis denies same.

       14.     Northstar asserts that Plaintiff owes Discover Bank money on Account number

************4021, which is false as Plaintiff does not owe money to Discover Bank in

connection with the referenced account number.

       ANSWER:         Defendant denies the allegations contained in paragraph 14 of the

Complaint.

       15.     The alleged debt entered default status.




                                                  4
     Case: 1:19-cv-02342 Document #: 11 Filed: 05/13/19 Page 5 of 18 PageID #:32




        ANSWER:         Defendant admits only that upon information and belief, a debt owed

by Plaintiff went into default. Answering further, Defendant lacks knowledge or

information sufficient to form a belief as to the specifics regarding the alleged debt, as it is

defined above.

        16.     Discover Bank thereafter placed the alleged debt with Northstar, for Northstar to

collect, after the alleged debt had entered a default status.

        ANSWER:         Defendant admits only that Discover Bank referred a delinquent

account to Northstar, for Northstar to collect. Answering further, Defendant lacks

knowledge or information sufficient to form a belief as to the specifics regarding the alleged

debt, as it is defined above.

        17.     On or around November 8, 2018, Northstar mailed or caused to be mailed a letter

to Plaintiff (“First Letter”). (Exhibit A, First Letter).

        ANSWER:         Defendant admits the allegations contained in paragraph 17 of the

Complaint.

        18.     The First Letter referenced an Account # of ************4021, and states that

Plaintiff owes a balance of $1,132.08 to Discover Bank.

        ANSWER:         Defendant denies the allegations contained in paragraph 18 of the

Complaint.

        19.     The First Letter was the first communication from Northstar to Plaintiff regarding

the alleged debt.

        ANSWER:         Defendant lacks knowledge or information sufficient to form a belief

as to the truth of the allegations contained in paragraph 19 of the Complaint, and on that

basis denies same.




                                                    5
    Case: 1:19-cv-02342 Document #: 11 Filed: 05/13/19 Page 6 of 18 PageID #:32




       20.     The First Letter was the first written communication from Northstar to Plaintiff

regarding the alleged debt.

       ANSWER:         Defendant lacks knowledge or information sufficient to form a belief

as to the truth of the allegations contained in paragraph 20 of the Complaint, and on that

basis denies same.

       21.     The First Letter contained a “Notice of Debt” pursuant to section 1692g of the

FDCPA.

       ANSWER:         Defendant admits only that the letter dated November 8, 2018

contains the information required pursuant to 15 U.S.C. 1692g. Defendant lacks knowledge

or information sufficient to form a belief as to the truth of the remaining allegations

contained in paragraph 21 of the Complaint, and on that basis denies same.

       22.     The First Letter states in part that “This communication is from a debt collector

and is an attempt to collect a debt”.

       ANSWER:         Defendant admits the allegations contained in paragraph 22 of the

Complaint.

       23.     Plaintiff received the First Letter on or around November 15, 2018.

       ANSWER:         Defendant lacks knowledge or information sufficient to form a belief

as to the truth of the allegations contained in paragraph 23 of the Complaint, and on that

basis denies same.

       24.     Plaintiff did not recognize the Account # on the First Letter, and upon information

and belief does not owe any money to Discover Bank in connection with the Account #

contained in the First Letter.

       ANSWER:         Defendant lacks knowledge or information sufficient to form a belief




                                                6
    Case: 1:19-cv-02342 Document #: 11 Filed: 05/13/19 Page 7 of 18 PageID #:32




as to the truth of the allegation that Plaintiff did not recognize the Account # on the First

Letter, and on that basis denies same. Defendant denies the remaining allegations

contained in paragraph 24 of the Complaint.

       25.     On November 16, 2018, Plaintiff placed a telephone call to Northstar by dialing

the telephone number belonging to Northstar, which was 855-454-1080, and was thereafter

connected with an agent or employee of Northstar that identified himself as “Brent Smith.”

       ANSWER:         Defendant lacks knowledge or information sufficient to form a belief

as to the truth of the allegations contained in paragraph 25 of the Complaint, and on that

basis denies same.

       26.     During the course of the conversation that ensued with Brent Smith regarding the

alleged debt, Plaintiff told Brent Smith that he did not owe any money on the Account # listed on

the First Letter, and that the account information was not correct.

       ANSWER:         Defendant lacks knowledge or information sufficient to form a belief

as to the truth of the allegations contained in paragraph 26 of the Complaint, and on that

basis denies same.

       27.     In response to the information provided by Plaintiff to Brent Smith, Mr. Smith

told Plaintiff that he would inform Discover Bank that Plaintiff disputed the alleged debt.

       ANSWER:         Defendant denies the allegations contained in paragraph 27 of the

Complaint.

       28.     Northstar’s facsimile number at the time of the telephone call was 716-525-6928.

       ANSWER:         Defendant denies the allegations contained in paragraph 28 of the

Complaint.

       29.     Thereafter, on that same day, Plaintiff submitted a letter (“Plaintiff’s Letter”) to




                                                 7
    Case: 1:19-cv-02342 Document #: 11 Filed: 05/13/19 Page 8 of 18 PageID #:32




Northstar via facsimile transmission, via its facsimile number 716-525-6928. (Exhibit B, Letter

from Plaintiff).

       ANSWER:         Defendant denies the allegations contained in paragraph 29 of the

Complaint.

       30.     Northstar received the letter from Plaintiff, attached hereto as Exhibit B, on

November 16, 2018.

       ANSWER:         Defendant denies the allegations contained in paragraph 30 of the

Complaint.

       31.     Plaintiff’s Letter states in part as follows:

               November 16, 2018

               TO: Northstar Location Services, LLC via fax # f: 716.565.6928

               RE: Discover Bank Balance of $1132.08 for acct# ending in 4021.

               Dear Northstar:


               I don’t owe the money you are attempting to collect from me (the acct # on
               your letter is unknown to me) and will not pay it.

               (Exhibit B, Letter from Plaintiff).

       ANSWER:         Defendant admits only that the letter attached as Exhibit B to

Plaintiff’s Complaint is quoted, in part, in paragraph 31 of the Complaint. Defendant

denies the remaining allegations contained in paragraph 31 of the Complaint.

       32.     Plaintiff’s Letter was signed by Plaintiff, contained Plaintiff’s address, and

referenced the Account # that was contained in the First Letter.

       ANSWER:         Defendant lacks knowledge or information sufficient to form a belief

as to the truth of the allegations contained in paragraph 32 of the Complaint, and on that

basis denies same.


                                                   8
    Case: 1:19-cv-02342 Document #: 11 Filed: 05/13/19 Page 9 of 18 PageID #:32




       33.     15 U.S.C. § 1692c of the FDCPA provides in part as follows:

               ….

               (c) Ceasing communication If a consumer notifies a debt collector in writing that
               the consumer refuses to pay a debt or that the consumer wishes the debt collector
               to cease further communication with the consumer, the debt collector shall not
               communicate further with the consumer with respect to such debt, except—
               (1) to advise the consumer that the debt collector’s further efforts are being
               terminated;
               (2) to notify the consumer that the debt collector or creditor may invoke specified
               remedies which are ordinarily invoked by such debt collector or creditor; or
               (3) where applicable, to notify the consumer that the debt collector or creditor
               intends to invoke a specified remedy.

               If such notice from the consumer is made by mail, notification shall be complete
               upon receipt.
               ……

       ANSWER:         Defendant admits only that Plaintiff purports to cite a portion of the

FDCPA, 15 U.S.C. § 1692c in paragraph 33 of the Complaint, but Defendant denies any

liability under that statutory provision.

       34.     Plaintiff’s Letter notified Northstar that Plaintiff refuses to pay the alleged debt

sought from Plaintiff in the First Letter.

       ANSWER:         Defendant denies the allegations contained in paragraph 34 of the

Complaint.

       35.     Upon receipt of Plaintiff’s Letter, pursuant to section 1692c of the FDCPA,

Northstar was required to cease communication with Plaintiff with respect to the alleged debt,

unless it was communicating with Plaintiff in connection with one or more of the three

exceptions listed in section 1692k(c).

       ANSWER:         Paragraph 35 of the Complaint sets forth a legal conclusion that does

not require a specific factual admission or denial. To the extent a response is deemed

necessary, Defendant denies the allegations contained in paragraph 35 of the Complaint.

       36.     Despite this fact, Northstar continued to attempt to collect the alleged debt from



                                                  9
    Case: 1:19-cv-02342 Document #: 11 Filed: 05/13/19 Page 10 of 18 PageID #:32




Plaintiff, via letter and telephone contact.

        ANSWER:         Defendant denies the allegations contained in paragraph 36 of the

Complaint.

        37.     None of Northstar’s communications made to Plaintiff, after Northstar received

Plaintiffs Letter, fit any of the three exceptions to the requirement that Northstar cease contact

with Plaintiff after receipt, from Plaintiff, of a written refusal to pay.

        ANSWER:         Paragraph 37 of the Complaint sets forth a legal conclusion that does

not require a specific factual admission or denial. To the extent a response is deemed

necessary, Defendant denies the allegations contained in paragraph 37 of the Complaint.

        38.     Despite the FDCPA’s proscription on continued contacts with Plaintiff, Northstar

continued to attempt to contact Plaintiff to collect the alleged debt, in violation of section 1692c

of the FDCPA.

        ANSWER:         Defendant denies the allegations contained in paragraph 38 of the

Complaint.

        39.     On or around March 11, 2019, Northstar mailed or caused to be mailed another

letter to Plaintiff (“Second Letter”). (Exhibit C, Second Letter).

        ANSWER:         Defendant admits only that on or around March 11, 2019, Northstar

mailed or caused to be mailed a letter to Plaintiff.

        40.     The Second Letter referenced an Account # of ************4021, and states that

Plaintiff owes a balance of $1,132.08 to Discover Bank.

        ANSWER:         Defendant denies the allegations contained in paragraph 40 of the

Complaint.

        41.     The Second Letter states in part that “This communication is from a debt collector




                                                   10
    Case: 1:19-cv-02342 Document #: 11 Filed: 05/13/19 Page 11 of 18 PageID #:32




and is an attempt to collect a debt”.

       ANSWER:         Defendant admits the allegations contained in paragraph 41 of the

Complaint.

       42.     Plaintiff received the Second Letter on or around March 21, 2019.

       ANSWER:         Defendant lacks knowledge or information sufficient to form a belief

as to the truth of the allegations contained in paragraph 42 of the Complaint, and on that

basis denies same.

       43.     Plaintiff, again, did not recognize the Account # on the Second Letter, and upon

information and belief does not owe any money to Discover Bank in connection with the

Account # contained in the Second Letter.

       ANSWER:         Defendant lacks knowledge or information sufficient to form a belief

as to the truth of the allegation that Plaintiff, again, did not recognize the Account # on the

Second Letter, and on that basis denies same. Defendant denies the remaining allegations

contained in paragraph 43 of the Complaint.

       44.     On March 19, 2019 at 2:46 p.m., an agent or employee placed a call to Plaintiff in

connection with the collection of the alleged debt.

       ANSWER:         Defendant denies the allegations contained in paragraph 44 of the

Complaint.

       45.     Northstar’s Second Letter mailed on March 11, 2019 and telephone call placed to

Plaintiff on March 19, 2019 violated section 1692c of the FDCPA.

       ANSWER:         Defendant denies the allegations contained in paragraph 45 of the

Complaint.

       46.     Northstar also violated section 1692g of the FDCPA by calling and mailing




                                                11
    Case: 1:19-cv-02342 Document #: 11 Filed: 05/13/19 Page 12 of 18 PageID #:32




Plaintiff to collect the alleged debt, after Northstar received Plaintiff’s written dispute.

       ANSWER:         Defendant denies the allegations contained in paragraph 46 of the

Complaint.

       47.     15 U.S.C. § 1692g of the FDCPA provides in part as follows:

               …

               (b) Disputed debts


               if the consumer notifies the debt collector in writing within the thirty-day period
               described in subsection (a) that the debt, or any portion thereof; is disputed, or
               that the consumer requests the name and address of the original creditor, the debt
               collector shall cease collection of the debt, or any disputed portion thereof, until
               the debt collector obtains verification of the debt or a copy of a judgment, or the
               name and address of the original creditor, and a copy of such verification or
               judgment, or name and address of the original creditor, is mailed to the consumer
               by the debt collector. Collection activities and communications that do not
               otherwise violate this subchapter may continue during the 30-day period referred
               to in subsection (a) unless the consumer has notified the debt collector in writing
               that the debt, or any portion of the debt, is disputed or that the consumer requests
               the name and address of the original creditor. Any collection activities and
               communication during the 30-day period may not overshadow or be inconsistent
               with the disclosure of the consumer’s right to dispute the debt or request the name
               and address of the original creditor.
               ….

       ANSWER:         Defendant admits only that Plaintiff purports to cite a portion of the

FDCPA, 15 U.S.C. § 1692g in paragraph 47 of the Complaint, but Defendant denies any

liability under that statutory provision.

       48.     Under 15 U.S.C. § 1692g(b), a debt collector must cease collection of a debt or

any disputed portion thereof if the consumer notifies the collector in writing that she disputes the

debt within thirty days of receiving the disclosures required under section 1692g(a). The debt

collector is permitted to resume collection of the debt if it “obtains verification of the debt or a

copy of a judgment, or the name and address of the original creditor, and a copy of such

verification or judgment, or name and address of the original creditor, is mailed to the

consumer.” 15 U.S.C. § 1692g(b). Kasalo v. Trident Asset Mgmt., LLC, 53 F. Supp. 3d 1072,


                                                  12
    Case: 1:19-cv-02342 Document #: 11 Filed: 05/13/19 Page 13 of 18 PageID #:32




1083-84 (N.D. III. 2014).

       ANSWER:         Paragraph 48 of the Complaint sets forth a legal conclusion that does

not require a specific factual admission or denial. To the extent a response is deemed

necessary, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 48 of the Complaint, and on that basis

denies same.

       49.     Plaintiff notified Northstar of his dispute in writing on November 16, 2018, within

30 days of his receipt of the Notice of Debt contained in the First Letter, which Plaintiff received

on November 15, 2018.

       ANSWER:         Defendant denies the allegations contained in paragraph 49 of the

Complaint.

       50.     Under the provisions of section 1692g(b), Northstar was required to cease

collection upon receipt of a timely written dispute from Plaintiff; if the written dispute was made

within 30 days of Plaintiff’s receipt of the Notice of Debt from Northstar—until or unless

Northstar mailed a verification of the alleged debt to Plaintiff.

       ANSWER:         Paragraph 50 of the Complaint sets forth a legal conclusion that does

not require a specific factual admission or denial. To the extent a response is deemed

necessary, Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph 50 of the Complaint, and on that basis

denies same.

       51.     Northstar did not mail a verification of the alleged debt to Plaintiff before it

mailed him the Second Letter on March 11, 2019, and/or before it placed a telephone call to him

on March 19, 2019.




                                                 13
    Case: 1:19-cv-02342 Document #: 11 Filed: 05/13/19 Page 14 of 18 PageID #:32




         ANSWER:      Defendant admits that it did not mail a verification of the alleged debt

to Plaintiff, as alleged in paragraph 51 of the Complaint, but denies that it was required to

do so.

         52.   Northstar has not, to date, mailed Plaintiff verification of the alleged debt.

         ANSWER:      Defendant admits that it has not mailed Plaintiff a verification of the

alleged debt to Plaintiff, as alleged in paragraph 52 of the Complaint, but denies that it was

required to do so.

         53.   Despite not having first mailed verification to Plaintiff, Northstar continued to

collect the alleged debt by telephoning and mailing Plaintiff in connection with the collection of

the alleged debt, in violation of 15 U.S.C. § 1692g(b).

         ANSWER:      Defendant denies the allegations contained in paragraph 53 of the

Complaint.

         54.   Northstar also violated section 1692e by attempting to collect a debt from Plaintiff

that he did not owe, on an account that he was not associated with.

         ANSWER:      Defendant denies the allegations contained in paragraph 54 of the

Complaint.

         55.   15 U.S.C. § 1692g of the FDCPA provides in part as follows:

               § 1692e. False or misleading misrepresentations

               A debt collector may not use any false, deceptive, or misleading representation or

               means in connection with the collection of any debt. Without limiting the general

               application of the foregoing, the following conduct is a violation of this section:

               …

               (2)    The false representation of—




                                                 14
    Case: 1:19-cv-02342 Document #: 11 Filed: 05/13/19 Page 15 of 18 PageID #:32




                (A)     the character, amount, or legal status of any debt; or

                (B)     any services rendered or compensation which may be lawfully received by

                any debt collector for the collection of a debt.

                (10)    The use of any false representation or deceptive means to collect or

                attempt to collect any debt or to obtain information concerning a consumer.

                …

       ANSWER:          Defendant denies the allegations contained in paragraph 55 of the

Complaint.

       56.      By attempting to collect money from Plaintiff on an account not owed by or

associated with him, Northstar misrepresented the character, amount and legal status of the

alleged debt, and used false representations to attempt to collect the alleged debt, in violation of

sections 1692e, e(2), and e(10) of the FDCPA.

       ANSWER:          Defendant denies the allegations contained in paragraph 56 of the

Complaint.

       57.      Plaintiff suffered severe emotional distress as a result of Northstar’s actions, and

Plaintiff lost sleep, was confused, was distressed, and was worried as a result of the actions of

Northstar.

       ANSWER:          Defendant denies the allegations contained in paragraph 57 of the

Complaint.

       WHEREFORE, the Court should enter judgment in favor of Plaintiff and against

Defendant Northstar, for:

             (1) Statutory damages of $1000;

             (2) Actual damages to Plaintiff;




                                                  15
    Case: 1:19-cv-02342 Document #: 11 Filed: 05/13/19 Page 16 of 18 PageID #:32




              (3) Attorney’s fees, litigation expenses and costs of suit;

              (4) Such other and further relief as the Court deems proper.

          WHEREFORE, Defendant denies any wrongdoing and/or liability, and therefore

denies that Plaintiff is entitled to any relief, including the relief requested under the prayer

for relief in the Complaint, subparagraphs (1) through (4), inclusive.

                                    AFFIRMATIVE DEFENSES

          Northstar Location Services, LLC, pleading in the alternative and without prejudice to the

general denials in its Answer to Plaintiff’s Complaint, for its Affirmative Defenses hereby states

as follows:

                                 FIRST AFFIRMATIVE DEFENSE

          Defendant substantially complied in good faith with all applicable provisions of the Fair

Debt Collection Practices Act, 16 U.S.C. § 1692 et seq., and is entitled to each and every defense

afforded to it by the FDCPA. Specifically, if Defendant committed any violation of the Fair Debt

Collection Practices Act, which is expressly denied, it was the result of a bona fide error under

15 U.S.C. § 1692k(c), notwithstanding the maintenance of procedures reasonably adapted to

avoid such error.

                               SECOND AFFIRMATIVE DEFENSE

          Defendant asserts that Plaintiff has not incurred an injury in fact, and Plaintiff does not

therefore have standing under Article III of the United States Constitution to bring the instant

claims.

                                THIRD AFFIRMATIVE DEFENSE

          Any recovery to Plaintiff, which Defendant denies is appropriate, should be set-off by the

amount that the Plaintiff owes on the underlying account.




                                                    16
    Case: 1:19-cv-02342 Document #: 11 Filed: 05/13/19 Page 17 of 18 PageID #:32




                               FOURTH AFFIRMATIVE DEFENSE

       The Complaint and each purported cause of action alleged therein against Defendant are

barred by Plaintiff’s own conduct, actions, omissions and inaction which amount to and

constitute a waiver or consent of such claims and any relief sought thereby.

                               FIFTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred because he failed to mitigate his damages. See, e.g. Thomas

v. Exxon Mobil Corp., No. 07-C-7131, 2009 U.S. Dist. LEXIS 11109, *11 (N.D. Ill. February 11,

2009) (“[W]here discovery has barely begun, the failure to mitigate defense is sufficiently pled

without additional facts.”).

       WHEREFORE, having answered Plaintiff’s Complaint, Defendant respectfully requests

that all claims be dismissed and that judgment be entered in its favor for costs, expert witness fees,

attorneys’ fees, and such other relief as this Court deems appropriate.

                                         JURY DEMAND

       Northstar Location Services, LLC demands trial by a jury on all issues triable by a jury.



 Dated: May 13, 2019                             Respectfully submitted,

                                                 By:    /s/ Christina R. Spiezia
                                                        GORDON REES SCULLY MANSUKHANI LLP
                                                        Angelo J. Kappas (#6289880)
                                                        Christina R. Spiezia (#6316508)
                                                        One North Franklin, Suite 800
                                                        Chicago, Illinois 60606
                                                        Phone: (312) 619-4903
                                                        Fax: (312) 565-6511
                                                        akappas@grsm.com
                                                        cspiezia@grsm.com
                                                        Attorneys for Defendant




                                                 17
   Case: 1:19-cv-02342 Document #: 11 Filed: 05/13/19 Page 18 of 18 PageID #:32




                                CERTIFICATE OF SERVICE

        The undersigned, an attorney, states that on May 13, 2019, a true and complete copy of the
filed foregoing document was served upon the below attorneys by filing same electronically with
the United States District Court, Northern District of Illinois, via the CM/ECF electronic filing
system.

                                     Mario Kris Kasalo
                            The Law Office of M. Kris Kasalo, Ltd.
                                    20 North Clark Street
                                         Suite 3100
                                     Chicago, IL 60602
                                       312-726-6160
                                mario.kasalo@kasalolaw.com
                                    Attorney for Plaintiff


 Dated: May 13, 2019                           Respectfully submitted,

                                               By:   /s/ Christina R. Spiezia
                                                     GORDON REES SCULLY MANSUKHANI LLP
                                                     Angelo J. Kappas (#6289880)
                                                     Christina R. Spiezia (#6316508)
                                                     One North Franklin, Suite 800
                                                     Chicago, Illinois 60606
                                                     Phone: (312) 619-4903
                                                     Fax: (312) 565-6511
                                                     akappas@grsm.com
                                                     cspiezia@grsm.com
                                                     Attorneys for Defendant




                                               18
